DETAILED ACTION
The reply is not fully responsive to the prior Office Action because the broken line in Fig. 1 extends too high, making the view unusable.   The line extends onto surfaces where it should not exist.  Also, one section of the broken line is missing breaks, so this too should be fixed. 

    PNG
    media_image1.png
    367
    349
    media_image1.png
    Greyscale

No other corrections are needed.  The new declaration is acceptable and the rest of the drawings are acceptable. 
Since the above-mentioned reply appears to be bona fide, applicant is given TWO (2) MONTHS or SIXTY (60) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is (571)272-2621.  The examiner can normally be reached on M-T 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Philip S Hyder/Primary Examiner, Art Unit 2917